Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the application filed on 02/23/2021. 
Restriction
Examiner acknowledges the applicant election of Species C 32-37 in response to the election/restriction requirement.  	The examiner is not in agreement that Species A or B are parallel to Species C and will remain restricted. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

All claims are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of U.S. Patent 10,037,530.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims speak to verifying the identify of a transaction including biometric data. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims have been review in view of the new guidance of January 7, 2019 memo on 101. Claims are rejected under 35 U.S.C. § 101 due to the unanimous decision by the Supreme Court (June, 2014) which held that the patent claims in Alice Corporation Pty. Ltd. V. CLS Bank International, et al. (“Alice Corp”) are not patent-eligible under 35 U.S.C. §101.
All claims in invention are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES). 
The Examiner has identified independent claim as the claim that represents the claimed invention for analysis and is similar to independent and dependent claims. The primary independent claim recites the limitations of “receiving command specifies a destination address for a transaction, receiving, command option to send an identity verification request for the transaction, in response request and receiving user-generated content from a second user of the second device; and determining, based on the user-generated content, whether to authorize or deny the transaction”
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “certain methods of organizing human activity”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations”. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore claims are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application) 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, do not change the outcome of the 
Dependent claims further define the abstract idea that is present in their respective independent claims, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, all claims are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims listed below in this section are rejected under 35 U.S.C. 103(a) as being unpatentable over Neighman (U.S. Patent ref#1) in view of Weiss (U.S. Patent ref#2)  
Re claim 32: Neighman discloses: 
A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising (see Neighman, Figure 1)
receiving, from a first device of a first user, first information indicating a command has been submitted via a user interface component of the first device, wherein the command specifies a destination address for a transaction (see Neighman, Figure 4, 402)

in response to receiving the second information, transmitting, for the transaction, an identity verification request to a second device based on the destination address (see Neighman, Figure 4 item 410-414)
receiving, from the second device, a response to the identity verification request that includes user-generated content from a second user of the second device; and (see Neighman, Figure 4 item 410-414)
determining, based on the user-generated content, whether to authorize or deny the transaction. (see Neighman, Figure 4 item 416-428)
While examiner believes, Neighman teaches the features of applicant, the features of “first information indicating a command has been submitted” is less explicit in Neighman as it is in Weiss.  For the sake of compact prosecution additional reference, Weiss additionally teaches the limitations of the applicant. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Neighman by adapting any features of Weiss.
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically both Neighman and Weiss both relate to same subject area of verifying transactions. 
A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising (see Weiss, Figure 1)

receiving, from the first device, second information indicating the first user has selected a command option to send an identity verification request for the transaction (see Weiss, Figure 9 item 548)
in response to receiving the second information, transmitting, for the transaction, an identity verification request to a second device based on the destination address (see Weiss, Figure 9 item 558)
receiving, from the second device, a response to the identity verification request that includes user-generated content from a second user of the second device; and (see Weiss, Figure 9 item 558)
determining, based on the user-generated content, whether to authorize or deny the transaction. (see Weiss, Figure 9 item 560-562)
Re claim 33: see claim 1 + 
wherein the operations further comprise: presenting an input area on the user interface component of the first device; and receiving, via the input area, a plurality of alphanumeric characters corresponding to the destination address for the transaction. (see Neighman, Figure 4 item 404 + Weiss, Figure 9 item 548)
Re claim 34: see claim 1 + 
wherein the command option is presented on the first device as a visual indicator. (see Neighman, Figure 4 item 404 + Weiss, Figure 1 item 26 + Figure 9 item 548)

Re claim 35: see claim 1 + 
wherein the operations further comprise: presenting, on the first device, a plurality of options for a type of information required to be provided by the second user in response to the identity verification request. (see Neighman, Figure 4 item 404 + Weiss Figure 9 item 548)
Re claim 36: see claim 1 + 
wherein the type of information includes biometric data. (see Neighman, Figure 4 item 404 + Weiss Figure 10 item 582)
Re claim 37: see claim 1 + 
wherein the determining whether to authorize or deny the transaction is performed without requiring further input from the first user. (see Neighman, Figure 4 item 416-428 + Weiss, Figure 9 item 560-562)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698